DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cloonan et al. (2016/0295251) [Cloonan] in view of Wheelock (2007/0081537, provided by applicant).
Regarding claim 1, Cloonan discloses an electronic device for delivering content to legacy quadrature amplitude modulation (QAM) set-top boxes (STBs), the electronic device (paragraphs 0011 and 0021) comprising: 
a memory storing instructions; and a processor configured to execute the instructions (fig. 1 gateway 108) to: 
identify a QAM channel from a bank of QAM modulator channels of the electronic device that has spare capacity to transmit a desired QAM stream (gateway device utilizes QAM signaling for communicating with legacy STBs, paragraphs 0009-0011);
join an IP multicast from a broadband network that includes the desired content, and set up QAM modulation to send the desired content on a target frequency corresponding to the identified QAM channel (IP content sent from headend to gateway, paragraphs 0015 and 0029-0030);
transmit the QAM stream to the STBs on a target frequency corresponding to the identified QAM channel (paragraph 0019).
Cloonan fails to disclose the stream includes an MPEG program stream for a program N and transmitting target frequencies to the STBs.
In an analogous art, Wheelock teaches receiving MPEG program content streams in an IP multicast at an edge server (paragraph 0024), mapping a specific program number to a legacy QAM channel for delivery (paragraph 0025), and informing legacy STBs of the target frequency to deliver the content (paragraph 0028), providing the benefit of delivering actual program content using legacy equipment that has not yet been upgraded (paragraph 0007).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan to include in the stream an MPEG program stream for a program N and transmitting target frequencies to the STBs, as suggested by Wheelock. This provides the benefit of delivering actual program content using legacy equipment that has not yet been upgraded (in addition to the OOB data as taught by Cloonan).

Regarding claim 2, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the processor is further configured to execute the instructions to: receive a request from one of the STBs to deliver the MPEG/QAM program stream for the program N on a frequency (Wheelock paragraph 0020), wherein the target frequency sent by the electronic device corresponds to a same QAM channel as the frequency requested by the one of the STBs in a condition that the preferred frequency has enough spare capacity to transmit the MPEG/QAM program stream (Wheelock paragraph 0019).
Cloonan and Wheelock fail to disclose the frequency is actually a preferred frequency of the STB.
Examiner takes official notice that it was notoriously well known in the art at the time of effective filing for STBs to designate preferred frequencies and share this information with content provision equipment.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to include the frequency is actually a preferred frequency of the STB.

Regarding claim 3, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the processor is further configured to execute the instructions to: receive a request from one of the STBs to deliver the MPEG/QAM program stream for the program N on a frequency, wherein the target frequency sent by the electronic device corresponds to an available QAM channel that is different from the frequency requested by the one of the STBs in a condition that the frequency does not have enough spare capacity to transmit the MPEG/QAM program stream (assignment is based on availability, Wheelock paragraph 0027-0028).
Cloonan and Wheelock fail to disclose the frequency is actually a preferred frequency of the STB.
Examiner takes official notice that it was notoriously well known in the art at the time of effective filing for STBs to designate preferred frequencies and share this information with content provision equipment.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to include the frequency is actually a preferred frequency of the STB.

Regarding claim 4, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the electronic device is remotely controlled or configured locally to: deliver a defined set of "always on" channels to the STBs over an RF f-connector for an in-home QAM/RF network, without requiring a request from the STBs (Cloonan, legacy frequencies, paragraph 0019); and transmit an update for the defined set of "always on" channels to the STBs via a wired/wireless local area network (LAN) interface in response to a change in an MPEG/QAM channel lineup (Wheelock, SA tables and messages, paragraph 0025).

Regarding claim 5, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the electronic device is a DOCSIS gateway device, the broadband network is an HFC network (Cloonan paragraph 0015), and the electronic device further comprises: 
a first RF f-connector for the HFC network, wherein the electronic device communicates with a cable modem termination system (CMTS) over the HFC network via the first RF f- connector to receive MPEG/IP single program transport streams (SPTSs) or a multi program transport stream (MPTS) from the IP multicast (Cloonan fig. 2 gateway 108 receiving input from an HFC network via coaxial cable and outputting to a home network via coaxial cable); 
a multiplexer configured to multiplex the received MPEG/IP STPSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multipexer 216);
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and 
a second RF f-connector for an in-home QAM/RF network, wherein electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the second RF f-connector (Cloonan fig. 2, output of diplex filter 218).

Regarding claim 6, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the electronic device is an PON gateway device, and the broadband network is an PON, and the electronic device further comprises: a fiber optic link for the PON, wherein the electronic device communicates with an optical line terminal (OLT) over the PON via the fiber optic link to receive MPEG/IP single program transport streams (SPTSs) or multi program transport streams (MPTSs) from the IP multicast (Cloonan paragraph 0015);
a multiplexer configured to multiplex the received MPEG/IP STPSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multipexer 216);
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and 
an RF f-connector for an in-home QAM/RF network, wherein the electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the RF f-connector (Cloonan fig. 2, output of diplex filter 218).
Cloonan and Wheelock disclose the PON is xPON.
Examiner takes official notice that the use of xPON for optical transmission was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to include xPON, a known improvement for optical transmission systems. 

Regarding claim 7, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the electronic device is a standalone (non-DOCSIS) electronic device, the broadband network is an HFC network (Cloonan paragraph 0015), and the electronic device further comprises:
 a multiplexer configured to multiplex received MPEG/IP SPTSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multipexer 216); 
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and
an RF f-connector for an in-home QAM/RF network, wherein the electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the RF f-connector (Cloonan fig. 2, output of diplex filter 218).
Cloonan and Wheelock fail to disclose a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with a DOCSIS gateway device, which communicates with a cable modem termination system (CMTS) via the HFC network, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi-program transport stream (MPTS) from the IP multicast.
Examiner takes official notice that receiving content from a wide area network via wireless or wired Ethernet LAN interface was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to include a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with a DOCSIS gateway device, which communicates with a cable modem termination system (CMTS) via the HFC network, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi-program transport stream (MPTS) from the IP multicast, for the benefit of content accessibility through a greater variety of networking options (such as the extra mobility afforded by wireless accessibility).

Regarding claim 8, Cloonan and Wheelock disclose the electronic device of claim 1, wherein the electronic device is a standalone (non- xPON) electronic device, and the broadband communication network is an PON (Cloonan paragraph 0015), and the electronic device further comprises:
 a multiplexer configured to multiplex received MPEG/IP SPTSs into a final MPTS directed to one or more QAM channels (Cloonan fig. 2 multipexer 216); 
a QAM modulator configured to modulate and upconvert the received MPTS or the final MPTS on the one or more QAM channels (Cloonan, conversion of legacy channels, paragraph 0020); and 
an RF f-connector for an in-home QAM/RF network, wherein electronic device is configured to transmit the one or more QAM channels output from the QAM modulator to the STBs over the in-home QAM/RF network via the RF f-connector (Cloonan fig. 2, output of diplex filter 218).
Cloonan and Wheelock fail to disclose the PON is xPON and a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with an optical network terminal (ONT), which communicates with an optical line terminal (OLT) via the xPON, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi program transport stream (MPTS) from the IP multicast.
Examiner takes official notice that the use of xPON for optical transmission was notoriously well known in the art at the time of effective filing and that that receiving content from a wide area network via a wireless or wired Ethernet LAN interface was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to include the PON is xPON and a wired/wireless local area network (LAN) interface including one or more Ethernet ports, one or more Wi-Fi radios, or combinations thereof, wherein the electronic device communicates with an optical network terminal (ONT), which communicates with an optical line terminal (OLT) via the xPON, over the LAN via the wired/wireless LAN interface to receive MPEG/IP single program transport streams (SPTSs) or a multi program transport stream (MPTS) from the IP multicast for the benefit of an improved optical transmission system and content accessibility through a greater variety of networking options (such as the extra mobility afforded by wireless accessibility).

Regarding claims 9-16, said claims are a corresponding method to the device of claims 1-8, and are analogously rejected in view of Cloonan and Wheelock as disclosed above.

Regarding claims 17-24, said claims are a corresponding non-transitory computer readable medium to the device of claims 1-8, and are analogously rejected in view of Cloonan and Wheelock as disclosed above.

Regarding claims 25-28. Claim 25 directly corresponds to claim 1. Claim 26 directly corresponds to claim 4. Every limitation of claim 27 is recited in claim 5. Every limitation of claim 28 is also recited in claim 5. The only claimed difference is the use of DVB or ATSC instead of QAM.
Examiner takes official notice that the use of DVB or ATSC instead of QAM as a modulation type for transmission of video content was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Cloonan and Wheelock to utilize DVB or ATSC instead of QAM as a modulation type for transmission of video content, as each is one of the finite number of solutions available at the time of effective filing for modulating video content for transmission, whose implementation provides the predictable result of properly utilizing existing legacy equipment using industry standard demodulation hardware/software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selecting preferred frequencies (Sun et al. 9,743,284) and utilizing dedicated channels (Schlack 2011/0197239).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421